                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                     )
MEDIDEA, L.L.C.,                                     )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       Civil No. 17-11172-LTS
                                                     )
DEPUY ORTHOPAEDICS, INC. et al.,                     )
                                                     )
       Defendants.                                   )
                                                     )

               MEMORANDUM AND ORDER ON CLAIM CONSTRUCTION

                                        November 7, 2018

SOROKIN, J.

       In this intellectual property dispute, MedIdea, L.L.C., alleges that DePuy Orthopaedics,

Inc., DePuy Synthes Products, Inc., and DePuy Synthes Sales, Inc. d/b/a DePuy Synthes Joint

Reconstruction (collectively, “DePuy”) are directly and wilfully infringing its patents via the sale

of Attune® knee replacement systems. The four patents-in-suit are: United States Patent

Numbers 6,558,426 (“the ’426 patent”), 8,273,132 (“the ’132 patent”), 8,721,730 (“the ’730

patent”), and 9,492,280 (“the ’280 patent”). DePuy has counter-sued, seeking declarations of

invalidity and non-infringement. Pending now are the parties’ briefs on claim construction. The

Court has reviewed all relevant submissions and held a hearing on October 25, 2018, pursuant to

Markman v. Westview Instruments, Inc., 517 U.S. 370 (1996), at which it heard oral argument

and technology tutorials.

I.     BACKGROUND

       The parties dispute the proper construction of terms appearing in twelve claims disclosed

in the four patents-in-suit. Each of the patents is entitled “Multiple-Cam, Posterior-Stabilized
Knee Prosthesis,” each names the same inventor (Dr. Michael A. Masini), and each shares a

common specification. 1 See generally Doc. Nos. 92-2, 92-3, 92-4, 92-5. 2 The patents generally

relate to total knee replacement (“TKR”) implants featuring cam-and-post designs. MedIdea is

the assignee of Dr. Masini’s patents, including the patents-in-suit. DePuy produces and sells

TKR implants, including the Attune system, which is the accused product in this action. Doc.

No. 26 ¶¶ 15, 17, 19, 26-29, 37, 48, 65, 79.

       The ’426 patent, filed in 2000, endeavors “to facilitate a more normal rollback while

inhibiting initial translation which could lead to increased wear and sub-optimal . . . mechanics”

by incorporating “additional points of cam action” beyond what was provided by then-existing

cam-and-post systems. Doc. No. 92-2 at 1. Claim 9 of the ’426 patent discloses:

       A distal femoral knee-replacement component configured for use with a tibial
       component . . . , the distal femoral component comprising:

       a body having a pair of medial and lateral condylar protrusions and an intercondylar
       region therebetween dimensioned to receive the tibial post; and

       a structure providing more than one physically separate and discontinuous points
       of cam action as the knee moves from extension to flexion.

Id. at 8 (emphasis added).

       The ’132 patent, filed in 2003 as a divisional of the ’426 patent, emphasizes the use of

“interconnected structural elements such as cam extensions to prevent early translation of the

knee or dislocation of the femoral component over the tibial post which can occur” in prior-art

systems. Doc. No. 92-3 at 1. Four claims from this patent are at issue here, but independent

claim 6 is representative, and it discloses:



1
  The Field, Background, Summary, and Detailed Description of the Invention are identical in all
four patents. The Abstracts vary, and the three later patents contain additional diagrams.
2
  Citations to “Doc. No. ___” reference documents appearing on the court’s electronic docketing
system; pincites are to the page numbers in the ECF header.
                                                 2
       A total knee replacement system comprising:

       a tibial component having . . . a tibial post . . . ;

       a distal femoral component having an intercondylar region configured to receive
       the tibial post . . . ; and

       a member on the distal femoral component bridging the intercondylar region, the
       member including:

       a first, convex cam surface that engages with the posterior surface of the tibial post
       following the onset of flexion, and

       a cam extension with a second cam action surface that initially engages with the
       posterior surface of the tibial post beyond 90 degrees of flexion, to minimize
       dislocation over the tibial post; and

       an intermediate surface portion between the first and second cam action surfaces
       that does not make contact with the tibial post.

Id. at 10 (emphasis added).

       The ’730 patent, filed in 2008 as a continuation of the ’132 patent, concerns the same

“interconnected structural elements,” or “cam extensions.” Doc. No. 92-4 at 1. Five claims are

at issue, including dependent claim 18. That claim discloses a TKR system similar to the one

described in claim 6 of the ’132 patent (set forth above), except that the final clause does not

include a “no contact” limitation, and it adds following requirement:

       an additional cam extension with a cam action point projects distally toward a tibial
       articulating surface when the knee is in extension and contacts the posterior surface
       of the tibial post early after the initiation of flexion to minimize early translation of
       a femur relative to a tibia.

Id. at 10 (emphasis added).

       Finally, the ’280 patent, filed in 2014 as a continuation of the ’730 patent, focuses on the

use of curved tibial posts and “cam mechanisms.” Doc. No. 92-5 at 1. Both of the patent’s two

claims are at issue. Independent claim 1 discloses:

       A total knee replacement system, comprising:

       a tibial component having a tibial post . . . ;
                                                    3
Doc. No. 93-12 at 3; see Doc. No. 97 at 4 (characterizing figure 2D as depicting a “single unitary

cam structure with multiple cam action surfaces”).

       The parties ask the Court to construe thirteen terms relating to the components of a TKR

system such as the one depicted in figure 2D, and they quarrel over whether several additional

terms are indefinite. The Court will address each disputed term below.

II.    LEGAL STANDARD

       The “construction of a patent, including terms of art within its claim, is exclusively

within the province of the court.” Markman, 517 U.S. at 372. “It is a bedrock principle of patent

law that the claims of a patent define the invention to which the patentee is entitled the right to

exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (quotation marks

omitted). The claim itself is “of primary importance, in the effort to ascertain precisely what it is

that is patented.” Merrill v. Yeomans, 94 U.S. 568, 570 (1876); accord Aro Mfg. Co. v.

Convertible Top Replacement Co., 365 U.S. 336, 339 (1961); Phillips, 415 F.3d at 1312.

Because as a general matter, “claims, not specification embodiments, define the scope of patent

protection,” a patentee is not limited “to his preferred embodiment,” and “a limitation from the

specification” cannot be imported “into the claims.” Kara Tech. Inc. v. Stamps.com Inc., 582

F.3d 1341, 1348 (Fed. Cir. 2009).

       “[T]he words of a claim are generally given their ordinary and customary meaning,”

which is “the meaning that the term would have to a person of ordinary skill in the art in question

at the time of the invention.” Phillips, 415 F.3d at 1312-13 (quotation marks omitted).

Sometimes “the ordinary meaning of claim language as understood by a person of skill in the art

may be readily apparent even to lay judges, and claim construction . . . involves little more than

the application of the widely accepted meaning of commonly understood words.” Id. at 1314.



                                                  5
Other times, though, when “the meaning of a claim term as understood by persons of skill in the

art is . . . not immediately apparent,” or when “patentees . . . use terms idiosyncratically,” a court

must consider “those sources available to the public” which shed light on how “a person of skill

in the art would have understood [the] disputed claim language.” Id. (quotation marks omitted).

       A “person of ordinary skill in the art is deemed to read the claim term not only in the

context of the particular claim in which the disputed term appears, but in the context of the entire

patent, including the specification.” Id. at 1313. Indeed, intrinsic evidence—the language

appearing in the claims and elsewhere in the patent itself, as well as any available prosecution

history of the patent—is the most reliable and useful evidence in determining the meaning of a

patent’s claims. Id. at 1317-19; see Advanced Fiber Techs. Tr. v. J&L Fiber Servs., Inc., 674

F.3d 1365, 1372 (Fed. Cir. 2012) (encouraging consideration of “prosecution history, which, like

the specification, provides evidence of how the PTO and the inventor understood the claimed

invention”). “[I]f the . . . prosecution history defines a claim term, that definition shall apply

even if it differs from the term’s ordinary meaning.” Advanced Fiber, 674 F.3d at 1372.

       Extrinsic evidence, including expert and inventor testimony, dictionaries, and treatises,

may aid in understanding the underlying technology, how the invention works, and whether “a

particular term . . . has a particular meaning in the pertinent field.” Id.; accord Markman v.

Westview Instruments, Inc., 52 F.2d 967, 980 (Fed. Cir. 1995). Although a court may consider

extrinsic evidence to the extent it is useful, it may not rely on such evidence to “change the

meaning of claims in derogation of the” intrinsic evidence of record. Phillips, 415 F.3d at 1319.

       “[A] patent is invalid for indefiniteness if its claims, read in light of the specification

delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those

skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 134



                                                  6
S. Ct. 2120, 2124 (2014). The burden is on the party challenging a patent to demonstrate

indefiniteness by clear and convincing evidence. See Microsoft Corp. v. i4i Ltd. P’ship, 564

U.S. 91, 95 (2011). “Indefiniteness . . . is a question of law” governed by “the same principles

that generally govern claim construction.” Praxair, Inc. v. ATMI, Inc., 543 F.3d 1306, 1319

(Fed. Cir. 2008). In some circumstances, courts decline to resolve questions of indefiniteness at

the claim construction stage of litigation, deferring them until summary judgment when a fuller

record is available. E.g., Indus. Tech. Research Inst. v. LG Elecs. Inc., No. 13-2016, 2014 WL

6907449, at *3 (S.D. Cal. Dec. 8, 2014); Int’l Dev. LLC v. Richmond, No. 09-2495, 2010 WL

4703779, at *6-7 (D.N.J. Nov. 12, 2010).

III.   DISCUSSION

       Guided by these principles—and having carefully reviewed the language of each relevant

patent in its entirety, all cited prosecution history, and any extrinsic evidence proffered by either

party—the Court will address each of the disputed terms in turn.

       A.      Cam

       The patents-in-suit relate to TKR systems involving so-called “cam-and-post” designs.

The term “cam” appears throughout the patents, either on its own or as part of a longer term.

The claims excerpted in the Background section above provide examples. Some longer terms

including the word “cam” will be separately defined below. MedIdea suggests that “cam” need

not be construed on its own, as it will be discussed extensively at trial, the plain and ordinary

meaning can be discerned and applied, and each time the word appears it is accompanied by a

modifier that informs its meaning. Doc. No. 92 at 10; Doc. No. 92-1 at 1. In the alternative,

MedIdea does not object to the definition proposed by DePuy: “a structure that makes sliding or

rolling contact with the tibial post as the knee bends.” Doc. No. 92-1 at 1.



                                                  7
        The Court adopts DePuy’s proposed construction. “Cam” is not a term with which

laypeople are likely to be familiar, and it will be critical for the factfinders in this case to

understand this word which is central to the types of TKR systems at issue here. No matter how

extensively trial witnesses might discuss the term “cam,” it is not the jury’s role, but the Court’s

exclusive obligation, to construe a patent’s terms. Markman, 517 U.S. at 372. DePuy’s proposal

is consistent with the intrinsic record, and MedIdea agrees it accurately defines the term for

purposes of this case. Accordingly, the Court construes “cam” to mean “a structure that makes

sliding or rolling contact with the tibial post as the knee bends.”

        B.      Cam Action Surface; Point of Cam Action; Cam Action Point

        One or more of the terms “cam action surface,” “point of cam action,” and “cam action

point,” appear throughout three of the patents-in-suit. 3 In their papers, both parties agreed that

the three terms should be construed to have one common meaning. 4 Doc. No. 92-1 at 1; Doc.

No. 93 at 23. MedIdea urges the Court not to construe these terms, suggesting they “have a plain

and ordinary meaning and do not require construction.” Doc. No. 92 at 13. Alternatively,

MedIdea deems “acceptable” (at least as to the first of the three terms) DePuy’s proposed

definition: “the surface of a cam that contacts the post.” Doc. No. 92-1 at 1.



3
  None of these terms appear in the claims of the ’280 patent, though they are included in the
specification that patent shares with its three predecessors. The terms appear in both singular
and plural forms in the patents-in-suit. A definition for the plural form can easily be derived
from the Court’s construction of the singular.
4
  According to MedIdea’s opening brief, the terms “are closely related,” with the latter two terms
“simply referenc[ing]” particular “cam action surfaces” designated by numbers in the patents’
drawings. Doc. No. 92 at 13. MedIdea appeared to change this position during the claim
construction hearing, at one point arguing that a single “cam” could have multiple “cam action
surfaces,” and that a single “cam action surface” in turn could have multiple “points of cam
action.” This seemed to reflect an extemporaneous evolution in thinking by MedIdea’s counsel,
but did not amount to an explicit disavowal of the positions taken throughout MedIdea’s
briefing, nor did it include a revised proposed definition of any of the relevant terms. As such,
the Court declines to adopt MedIdea’s eleventh-hour view of these terms.
                                                    8
       The Court adopts DePuy’s proposed construction as to all three related terms. The Court

is not only empowered, but required, to construe patent terms when the parties disagree as to

their meaning. Markman, 517 U.S. at 372; see O2 Micro Intern. Ltd. v. Beyond Innovation

Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (“When the parties present a fundamental

dispute regarding the scope of a claim term, it is the court’s duty to resolve it.”). Moreover, the

Court is not persuaded that these terms have plain and ordinary meanings which would be

apparent to the laypeople who will act as finders of fact in this dispute. DePuy’s proposal is

consistent with the intrinsic record, MedIdea agrees it accurately defines at least one of the

terms, and no alternative definitions have been offered as to any of the terms. As such, the Court

construes “cam action surface,” “point of cam action,” and “cam action point” each to mean “the

surface of a cam that contacts the tibial post.”

       C.      Cam Mechanism; A Member of the Distal Femoral Component Bridging the
               Intercondylar Region

       Both asserted claims in the ’280 patent describe a structure called a “cam mechanism.”

Doc. No. 92-5 at 15. Claim 6 in the ’132 patent refers to “a member on the distal femoral

component bridging the intercondylar region” (hereinafter, “the ‘member’ term”). 5 Doc. No. 92-

3 at 10. The parties agree that these two terms are subject to the same construction, though they

disagree on what that construction should be. Doc. No. 92-1 at 1. Viewing these terms as

synonymous with “cam,” MedIdea proposes: “a structure configured to make sliding or rolling

contact with the tibial post as the knee bends.” Id. DePuy counter-proposes: “a structure

including two or more cams that makes sliding or rolling contact with the tibial post as the knee

bends.” Id. (emphasis added). As the italicized language in DePuy’s version demonstrates, the


5
 Both terms also appear elsewhere in the patents-in-suit, including in the ’730 patent. The Court
has reviewed and considered all uses of these terms (and all other disputed terms), both within
and beyond the asserted claims, in assessing their meaning.
                                                   9
parties’ disagreement centers on whether these terms encompass single-cam structures or require

more than one cam.

       The Court construes “cam mechanism” and the “member” term to mean “a structure

including two or more cams.” In adopting this construction, the Court has modified DePuy’s

proposal to account for the fact that cams, by definition, “make[] sliding or rolling contact with

the tibial post as the knee bends.” It is unnecessary to repeat that phrase in defining “cam

mechanism” and the “member” term, as it is implicitly incorporated by the word “cam.”

       The construction adopted by the Court is supported by the intrinsic evidence. The

common specification criticizes single-cam structures and repeatedly references multiple cams

and/or multiple points of cam action. E.g., Doc. No. 92-2 at 6 (describing prior art with single

cams of “complex . . . geometry” as presenting “a variety of problems as well as significantly

constrained motion,” and identifying a “need” for a design “having multiple distinct cams”); see

SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1343 (Fed. Cir.

2001) (concluding that language in specification discussing disadvantages of prior art supported

finding that claim language “should not be read so broadly as to encompass the distinguished

prior art structure”). In addition, the language of the relevant claims consistently pairs these

terms with references to at least two separate cams or cam action surfaces. E.g., Doc. No. 92-3

at 10 (describing the “member” term in claims 6 and 11 as including “a first . . . cam surface,” a

“cam extension” with a second such surface, and an area “that does not make contact with the

tibial post” separating the two cam surfaces). Although the extrinsic evidence cited by DePuy—

Dr. Masini’s own documentation of his invention and his testimony that it required multiple

cams—also supports this conclusion, the Court finds the limitation expressed in its construction

is created by the claim language itself.



                                                 10
       D.      Separate Cam Action Surface/Area

       The phrase “separate cam action surface (or area)” appears in claim 1 of the ’730 patent,

as well as various other claims in the same patent which MedIdea no longer cites in support of its

infringement assertions in this case. Doc. No. 92-4 at 10-11. Because the Court already has

construed “cam action surface” to mean “the surface of a cam that contacts the post,” see

§ III(B), supra, the dispute as to this term comes down to the meaning of the word “separate.”

According to MedIdea, “separate” means “distinct.” See Doc. No. 92-1 at 1 (proposing “a cam

action surface that is distinct from a first cam action surface” (emphasis added)). Calling this

proposal vague, DePuy suggests a more apt definition of “separate” in this context is “spaced

apart.” See id. (proposing “the cam action surface [of the cam extension] is spaced apart from

the cam action surface [of the first cam]” (brackets in original, emphasis added)).

       The Court adopts DePuy’s proposed construction, insofar it concludes that “separate”

means “spaced apart” for purposes of the patents-in-suit. Substituting “distinct” for “separate,”

as MedIdea urges, would do little to aid the finder of fact in applying this term. In fact, it

arguably injects ambiguity into an otherwise clear and commonly understood word. 6 In the



6
  Perhaps realizing this, MedIdea’s counsel advanced a different definition of “separate”
throughout the claim construction hearing, repeatedly describing a “cam action surface” as
something which “occupies a unique location in the geometry of the surface of the cam.” The
Court rejects this alternative construction. First, the “unique location” phrase appears nowhere
in any of the patents-in-suit. Second, the phrase appears in neither of MedIdea’s written claim
construction submissions, and MedIdea has not clearly proposed it as an alternative or
replacement for the construction presented in its briefs. Espousing a new construction of a
disputed term for the first time during a claim construction hearing is neither appropriate nor fair.
Third, the “unique location” phrase is rife with imprecision and would needlessly require jurors
to parse ambiguous and confusing concepts like “the geometry of the surface of the cam,” all in
the context of a simple word (“separate”) with an otherwise plain meaning. Finally, the phrase
appears to be a transparent effort by MedIdea to extend the patent language beyond its intended
scope by allowing a single, irregularly shaped cam to be arbitrarily subdivided into “separate”
cam action surfaces, without meaningfully limiting the potentially infinite “unique locations” one
might identify on “the geometry” of any “surface.”
                                                 11
Court’s view, “separate” is a word with an “ordinary meaning” that is “readily apparent even to

lay judges,” allowing for construction of this term via “application of the widely accepted

meaning” of the word. Phillips, 415 F.3d at 1314. The Court’s construction is consistent with

both the intrinsic evidence, e.g., Doc. No. 92-2 at 7 (describing figure 2D as illustrating

“interconnected cams with physically separate contact points” (emphasis added)), and extrinsic

evidence such as dictionary definitions for “separate,” see Doc. Nos. 93-20, 93-21, 93-22

(reflecting entries defining the adjective “separate” as one or more of “set or kept apart,”

“disconnected,” or “detached”). MedIdea has offered no expert opinion or other evidence

suggesting that a person of skill in the art would understand the word “separate,” as used in this

context, in some other manner which “is not readily apparent.” Phillips, 415 F.3d at 1314. As

such, the plain and ordinary meaning controls and will apply anywhere the word “separate”

appears throughout the patents-in-suit.

        The Court construes the entire disputed term—“separate cam action surface (or area)”—

to mean “a cam action surface (or area) that is spaced apart from another cam action surface (or

area).” In adopting this construction, the Court has modified DePuy’s proposal to eliminate

bracketed language which appears elsewhere in the relevant claim and need not be included in

the definition of this term.

        E.      Cam Extension; Cam Extension Providing/with a Separate/Second Cam Action
                Surface

        Several claims in the ’132 and ’730 patents refer to a “cam extension” and/or a “cam

extension providing (or with) a second (or separate) cam action surface.” Doc. No. 92-3 at 10;

Doc. No. 92-4 at 10. Once again, the parties agree these terms should be assigned the same

meaning. Doc. No. 92-1 at 1. The parties further agree that these terms were explicitly defined

by MedIdea during prosecution of the ’132 patent, and that the Court should construe the terms


                                                 12
in line with the definition applied at that time. 7 However, the parties have differing views of

how that definition should be worded here. MedIdea suggests: “a structure extending from a

cam action surface that includes a separate cam action surface.” Id. DePuy offers: “bridging

material and cam that extend from a first cam, with the bridging material not contacting the

post.” Id. The major difference in these competing proposals is whether the term requires that a

portion of the relevant structure not contact the tibial post.

       After the patent examiner reviewing MedIdea’s application for what became the ’132

patent expressed uncertainty about the meaning of the term “cam extension,” Doc. No. 93-11 at

5, MedIdea explained the term by pointing to figure 2D. “Cam extension,” it said, “relates to the

portion of the structure that extends from cam action point 101’ to cam action point 202’.” Doc.

No. 93-13 at 9. MedIdea went on to specify that it was “claiming . . . the physical structure

between” the two “cam action points.” Id.; see also Doc. No. 93-17 at 8, 12 (reflecting testimony

by the inventor that “the cam extension basically represents the structure that connects” two cam

surfaces, and that “bridging material” is a necessary, “structure[al]” part of a “cam extension”).

In a later submission to the examiner, MedIdea characterized figure 2D as containing the same

“cam surfaces that interact with the tibial post” as those in figures 2A through 2C; the “cams” in

figure 2D, however, “are strengthened through the use of bridging material” connecting them to

one another. Doc. No. 93-12 at 3. MedIdea identified the “cam extension” as the structure

labeled 202’ in figure 2D. Id.




7
 DePuy characterizes these terms as having been “coined” by MedIdea for purposes of the
patents-in-suit. Doc. No. 93 at 19. MedIdea disagrees, suggesting the term has a meaning
outside the context of these patents. The Court need not decide whether the term was “coined,”
as the parties agree that the definition advanced during patent prosecution should control.
                                                  13
       Having carefully considered the documents submitted by the parties reflecting MedIdea’s

representations when prosecuting the relevant patents, as well as the language of the patents

themselves, the Court construes the “cam extension” terms to mean “the bridging material that

extends from a first cam to a second, separate cam, together with the second, separate cam.” In

adopting this construction, the Court has endeavored to account for the various references to the

terms appearing in the prosecution history. The Court perceives no meaningful difference in this

context between MedIdea’s reference to a “structure” and DePuy’s reference to “bridging

material,” as MedIdea used both terms to describe part of the “cam extension” during patent

prosecution. The Court opted for “bridging material” because it is more specific and descriptive,

while also being consistent with the intrinsic and extrinsic record related to these terms. The

word “separate” in this context has the same meaning adopted in the previous subsection. 8

       F.      Cam Mechanism of the Femoral Component Has a . . . Convex Portion, a
               Concave Central Portion, and [a] . . . Convex Posterior Portion

       Claim 1 in the ’280 patent describes a TKR system in which the “cam mechanism of the

femoral component has a superior convex portion, a concave central portion, and an inferior

convex posterior portion.” Doc. No. 92-5 at 15. MedIdea proposes construing this phrase to

mean: “a cam mechanism that includes a central concave portion located between a first convex

cam surface and a second, posterior convex cam surface,” Doc. No. 92-1 at 2, or “there is a

concave portion of the cam mechanism between two convex cam surfaces, one of which is

posterior to the other,” Doc. No. 92 at 17. 9 DePuy suggests: “a first convex cam surface and a


8
  Although the Court has not included in its construction of these terms DePuy’s limitation
requiring that “the bridging material not contact[] the post,” it observes that, as a matter of logic
and in light of the meaning of “separate,” neither a “cam extension” nor a “separate” cam could
exist if the entire structure at issue were in continuous contact with the post.
9
  The primary position MedIdea took in its written claim construction submission was that the
Court need not construe this term: “This term is self-explanatory and requires no construction.”
Doc. No. 92 at 17. Because lay jurors likely would understand the words “convex” and
                                                  14
second, posterior convex cam surface that each contact the tibial post, and that are separated by a

concave portion that does not contact the tibial post.” Id. The only meaningful difference in the

competing proposals amounts to whether the term’s definition should specify that the “concave

central portion” may not contact the tibial post.

       The Court construes this term to mean “a first convex cam surface and a second, posterior

convex cam surface that are separated by a concave portion of the cam mechanism that does not

contact the tibial post.” This construction is consistent with both parties’ proposals insofar as

they both require that the two convex portions the term references are surfaces which contact the

tibial post. 10 It further incorporates DePuy’s proposed language specifying that the “concave

central portion” may not contact the tibial post. This is necessarily so, as continuous contact

throughout both convex portions and the concave portion would mean that, rather than requiring

two distinguishable cam surfaces (as a “cam mechanism” must), the disclosed structure could

include one geometrically complex surface making continuous contact with the post (i.e., a

single cam). Such an embodiment is explicitly criticized in the specification, Doc. No. 92-5 at

13, and was disavowed by Dr. Masini as outside the scope of his invention, Doc. No. 93-17 at 9.

Further, no language or figure in the patent itself discloses an embodiment in which the concave



“concave,” and because “cam mechanism” has been defined above as a structure containing two
or more cams, the Court asked the parties during the Markman hearing whether this term
requires further construction. Notwithstanding the position it unambiguously took in its briefs,
MedIdea joined DePuy in insisting that the Court construe the term.
10
   Although both parties characterize MedIdea’s definition as encompassing a structure in which
the first “convex portion” might not contact the tibial post, e.g., Doc. No. 93 at 22, that view
ignores MedIdea’s use of the term “cam surface” to describe each of the two “convex portions”
in both of its alternative proposals. By definition, a “cam surface” (whether that term means a
“cam” or a “cam action surface”) would contact the tibial post. MedIdea’s urging to the contrary
turns on its view, rejected by the Court above, that a “cam mechanism” need not include more
than a single cam. Thus, the parties’ proposals both describe a structure with two “convex
portions,” both of which must contact the tibial post—a view which is supported by the
specification as well as the claim language itself.
                                                    15
portion of the cam mechanism makes continuous contact with the post. E.g., Doc. No. 92-5 at 1,

9-11 (containing various figures depicting cam mechanisms with concave and convex surfaces,

each of which features a “concave portion” that is not contacting the post); see SciMed Life Sys.,

Inc., 242 F.3d at 1343 (cautioning that claim language “should not be read so broadly as to

encompass [an explicitly] distinguished prior art structure”).

       G.      Proximal[ly]; Distal[ly]

       Claim 1 of the ’730 patent, like various other claims throughout the patents-in-suit,

includes the terms “proximal” (or “proximally”) and “distal” (or “distally”). MedIdea argues

that “proximal[ly]” means “more towards the hip than the foot when the leg is straight” or,

alternatively (and “simply”), “closer to the hip”; for “distal[ly],” it proposes either “more

towards the foot than the hip when the leg is straight,” or “further away from the hip.” Doc. No.

92 at 18-19. DePuy more succinctly suggests “toward the hip” and “away from the hip” for

“proximal[ly]” and “distal[ly],” respectively. Doc. No. 92-1 at 2.

       The Court adopts DePuy’s proposals for these terms. MedIdea’s first suggestions are

gratuitously wordy, overcomplicating terms that, in the Court’s view, will not be difficult for lay

jurors to comprehend. It bears noting that MedIdea at one point essentially agreed to DePuy’s

proposals, Doc. No. 92-18 at 5, has offered no meaningful justification for its less concise

reworking of the definitions, has explicitly proposed alternative definitions strikingly similar to

DePuy’s proposals, and admitted during the Markman hearing that this dispute is not a

“significant” one. DePuy’s proposals are clear, consistent with the plain and ordinary meaning

of these terms to a person of ordinary skill in the art, and supported by the intrinsic record.

       Accordingly, the Court construes “proximal” and “proximally” to mean “toward the hip,”

and construes “distal” and “distally” to mean “away from the hip.”



                                                 16
       H.        Early After the Initiation of Flexion

       Claims in the ’132 and ’730 patents describe a cam action point which contacts the tibial

post “early after the initiation of flexion.” Doc. No. 92-3 at 10; Doc. No. 92-4 at 10. According

to MedIdea, this term is “better left to expert testimony and jury determination” and, thus, should

not be construed. Doc. No. 92 at 19. In the alternative, MedIdea suggests the term means “prior

to 60 degrees of flexion.” Id. DePuy’s proposal changes only the number of degrees—from 60

to 30—that it argues should mark the boundary of “early after the initiation of flexion.” Doc.

No. 92-1 at 2.

       The Court adopts DePuy’s proposal. 11 MedIdea offers no intrinsic or extrinsic support,

and no non-arbitrary basis, for its invitation to assign a 60-degree limit to this term. See Doc.

No. 92 at 19 (asserting without support that the term means “before mid-flexion” and summarily

urging without support that the Court should endorse “a logical segmentation of a 180-degree

flexion arc” into thirds); Doc. No. 100-1 at 9 (listing no “supporting evidence” for MedIdea’s

construction of this term). DePuy, on the other hand, grounds its proposal in the intrinsic record,

noting that the common specification for the patents-in-suit criticizes prior art for including “a

space between the cam and the post when the knee is in extension” large enough to permit

“translation of the femur on the tibia” during early flexion of the knee before the post contacts

“the posterior cam.” Doc. No. 92-2 at 6. In that prior art, the relevant contact occurs at 25 or 30

degrees of flexion. See generally Doc. No. 93-19 at 2, 6-12. The common specification here

goes on to disclose that a feature of the invention is the use of “a second point of cam action”

positioned “to minimize and, ideally, prevent anterior translation at the initiation of flexion.” Id.



11
  As explained previously, the Court cannot leave resolution of a genuine dispute as to the
meaning of a claim term to the jury to resolve with the aid of expert testimony, as MedIdea
suggests. O2 Micro Intern. Ltd., 521 F.3d at 1362.
                                                  17
On this record, the Court finds that DePuy’s proposal is consistent with the language of the

specification and the plain and ordinary meaning of the claim language.

       As such, the Court will construe “early after the initiation of flexion” to mean “prior to 30

degrees of flexion.”

       I.      Central Cam; Superior; Inferior

       Anticipating a future indefiniteness challenge by DePuy to the term “central cam” and to

other terms including the words “superior” and/or “inferior,” MedIdea accuses DePuy of

“gamesmanship” and suggests in its opening brief that the Court should rule now on the

definiteness of the relevant terms. Doc. No. 92 at 20-26. Given the burden DePuy will bear to

establish indefiniteness by clear and convincing evidence, as well as the potentially dispositive

and patent-invalidating effect of an indefiniteness finding (at least as to certain claims and

patents), it is appropriate to defer resolution of definiteness questions until summary judgment,

when a fuller record is available.

IV.    CONCLUSION

       The claim terms at issue will be construed at trial and for all other purposes in this

litigation in a manner consistent with the above rulings of the Court. 12 The Court will entertain

further argument regarding indefiniteness in the context of summary judgment.

       Within fourteen days of this Order, the parties shall submit a joint status report stating

their mutual or respective positions regarding: 1) the need for further fact discovery in light of

this Order and the deadline for conducting such discovery; 2) a schedule to govern expert

discovery, including the exchange of expert reports and deadlines for conducting expert


12
  The parties have agreed to constructions for four terms. See Doc. No. 92-1 at 3 (listing
agreed-to definitions of “tibial articulating surface,” “anterior,” “posterior,” and “a structure
providing more than one physically separate and discontinuous points of cam action as the knee
moves from extension to flexion”). The Court will accept and apply those definitions.
                                                 18
depositions; 3) a schedule to govern the filing and briefing of dispositive motions; 4) the

expected length of a trial; and 5) any other scheduling or procedural issues the parties wish to

bring to the Court’s attention at this time.

                                                     SO ORDERED.


                                                      /s/ Leo T. Sorokin
                                                     United States District Judge




                                                19
